Citation Nr: 1704258	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to August 1971.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of this case now resides with the RO in Nashville, Tennessee.  

The matter was most recently remanded by the Board in May 2016 and previously in December 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2016).

The Veteran's essential contention with his service connection claim is that he incurred injuries to his back during his active service.  He also alleges that he has experienced a continuity of relevant symptomatology since service.  

The Veteran's service treatment records show complaints of back pain as early as October 1969.  A February 1970 record reflects that the Veteran was seen for chronic back pain and an "injury to low back in football" is also noted.  Additionally, in April 1970, he was diagnosed with chronic lumbar strain.  

Post service, the Veteran has undergone VA examinations germane to his claim in April 2009 and September 2016.  The April 2009 VA examiner concluded that the Veteran had been complaining of chronic pain in his back for his entire life and that "it was less likely as not that [the Veteran's] back pain is of a chronic nature that existed prior to the service."  The Board notes that the examiner likely intended to find that the Veteran's back pain pre-existed his military service and that the wording of his opinion seems to be a typographical error, given his framing of the supporting evidence.  

In any event, the Veteran's Report of Medical Examination at entry into service in July 1969 does not contain any notations of a spine condition, indicating the spine was clinically found to be normal.  The Board does note that the Veteran reported a history of back symptoms that was later noted as an old football injury in the contemporaneous Report of Medical History.  In this regard, a Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §1111 (West 2014); 38 C.F.R. §3.304(b).  Though back symptoms were noted on his Report of Medical History, the Veteran is presumed sound because there was no notation of a low back disorder on acceptance, examination, or enrollment.

As noted by the Board in the December 2014 remand, any etiological opinion should assume that the Veteran did not have a back disability upon entering active duty service.  Thus, the April 2009 VA examination is inadequate.  

In September 2016, the VA examiner determined the Veteran's assertions of pain and loss of function are credible, but ultimately, found his current back pain was not caused by or a result of an injury during active duty.  In support of such opinion, the examiner stated that, based on a review of the medical records, current scientific literature, and his experience as an orthopedic surgeon, the Veteran's perception of increased pain and loss of function of his back is the result of "confounding factors," defined as various etiologies unrelated to the service related physical injury.  While identifying possible confounding factors as including depression, post-traumatic stress disorder, and anxiety, the examiner nevertheless conceded that such complex multifactorial causes effecting the Veteran's perception of pain were beyond the scope of his medical practice. See September 2016 C&P Examination. 

The Board finds this opinion to be inadequate to decide the issue as it does not include a rationale beyond a mere generalized citation to medical records, medical literature, and the examiner's clinical knowledge or experience.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Accordingly, given the deficiencies described above in the VA examination of record, the Board finds that a new examination with adequate rationales is required to decide the Veteran's claim.  As such, the VA must afford the Veteran a new examination before the Board can properly adjudicate this claim on the merits. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any low back disability.  The Veteran's claims folder, including the service treatment records, post-service treatment records, the assertions of the Veteran and his representative, as well as the contents of this remand, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether any current low back disability is at least as likely as not (i.e. a 50 percent chance or greater) related to the Veteran's military service.  The examiner should explain the rationale for the opinion given.

The examiner is reminded that the Veteran is presumed to have been in sound condition regarding any low back disability at his entry into active service, notwithstanding any indication that he had back symptoms prior to his active service.

2.  Review the reports of the VA examinations conducted to ensure that they are in full compliance with the remand instructions. If not, take appropriate corrective action

3.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



